ORDER
PER CURIAM.
Matthew B. Randolph appeals from the motion court’s judgment denying without an evidentiary hearing his motion for leave to file his 2012 Rule 29.15 for post-conviction relief out of time. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court’s denial was not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2016).